Name: Commission Regulation (EEC) No 3632/91 of 13 December 1991 amending Regulation (EEC) No 1641/91 as regards the application of monetary compensatory amounts to milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 91 Official Journal of the European Communities No L 344/43 COMMISSION REGULATION (EEC) No 3632/91 of 13 December 1991 amending Regulation (EEC) No 1641/91 as regards the application of monetary compensatory amounts to milk products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . in Part 5 of Annex I, CN codes 0406 10 10 and 0406 10 90 are replaced by CN codes 0406 10 20 and 0406 10 80 respectively. CN codes 0406 90 71 , 0406 90 83, 0406 90 91 and 0406 90 97 are deleted ; 2. in the Appendix to Annex I (Additional codes), Table 04-8 is replaced by the table in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 af 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed in Commis ­ sion Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 3531 /91 (4) ; Whereas Council Regulation (EEC) No 2658/87 af 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*), as last amended by Regulation (EEC) No 3537/91 (6), groups all fresh cheeses under CN heading 0406 10 as from 1 January 1992 ; whereas the monetary compensatory amounts should therefore be adapted from 1 January 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 153, 17. 6. 1991 , p. 1 . (4) OJ No L 337, 9 . 12. 1991 , p. 1 . O OJ No L 256, 7. 9. 1987, p. 1 . P) OJ No L 335, 6 . 12. 1991 , p. 9 . No L 344/44 Official Journal of the European Communities 14, 12. 91 ANNEX TABEL 04-8 CN code Description Additional code 0406 10 20 Salted ricotta whey cheese and cheese made exclusively from goat or sheep milk 7226 0406 10 80  Other : \ Of a water content calculated by weight of the non-fatty matter : I \\    Not exceedingf 62 % : I 0406 90 93     Of a fat content by weight in the dry matter : II II      Of less than 10 % 7227 0406 90 99      Of 10 % or more 7228 \\    Exceeding 62 % but not exceeding 72 % : ll Il     Of a fat content by weight in the dry matter : I || _____ Of less than 10 % 7229 ||      Of 10 % or more 7230 I    Exceeding 72 % : \ II     Of a content by weight in the dry matter : ll li _____ Of less than 10 % 7231      Of 10 % or more 7232